Case 4:82-cv-00866-DPM Document 5621-2 Filed 06/01/20 Page 1 of 9




           Transcript of the Testimony of

                        Springer, Joy
                       Date: May 15, 2020



  Case: Little Rock School District v. Pulaski County Special
                     School District, et al




                                      Bushman Court Reporting
                                                Janess Ferguson Smith
                                                  Phone: (501) 372-5115
                                                     Fax: (501) 378-0077
                                            <www.bushmanreporting.com>



                                  B
     Case 4:82-cv-00866-DPM Document 5621-2 Filed 06/01/20 Page 2 of 9
Springer, Joy 5/15/2020                            Little Rock School District v. Pulaski County Special School District, et al




                                                                                                            Page 1
              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION
     _____________________________________________________

     LITTLE ROCK SCHOOL DISTRICT                                                           PLAINTIFF

     VS.                         CASE NO. 4:82-CV-00866 DPM

     PULASKI COUNTY SPECIAL SCHOOL
     DISTRICT, ET AL.                                                                   DEFENDANTS
     EMILY MCCLENDON, ET AL.                                                         INTERVENORS
     _____________________________________________________


                          ORAL DEPOSITION OF JOY SPRINGER
                                   May 15, 2020
     ____________________________________________________




                             BUSHMAN COURT REPORTING
                            620 West Third, Suite 302
                           Little Rock, Arkansas 72201
                                   501.372.5115

                                       Janess Ferguson Smith
Bushman Court Reporting                                                                                            501-372-5115
          Case 4:82-cv-00866-DPM Document 5621-2 Filed 06/01/20 Page 3 of 9
     Springer, Joy 5/15/2020                        Little Rock School District v. Pulaski County Special School District, et al




                                                                                                             Page 2
1                              A P P E A R A N C E S
2         ON BEHALF OF THE PLAINTIFF:
3         AUSTIN PORTER, JR., ESQ.
          Porter Law Firm
4         323 Center Street
          Suite 1035
5         Little Rock, Arkansas 72201
6
7
8         ON BEHALF OF PCSSD:
9         CODY KEES, ESQ.
          Bequette Billingsley & Kees, P.A.
10        425 West Capitol
          Suite 3200
11        Little Rock, Arkansas 72201
12
          DEVIN R. BATES, ESQ.
13        AMANDA G. ORCUTT, ESQ.
          Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.
14        425 West Capitol
          Suite 1800
15        Little Rock, Arkansas 72201
16
17
18        ON BEHALF OF JACKSONVILLE SCHOOL DISTRICT:
19        SCOTT RICHARDSON, ESQ.
          McDaniel Richardson & Calhoun
20        1020 West Fourth Street
          Little Rock, Arkansas 72201
21
22
23
24
25

                                        Janess Ferguson Smith
     Bushman Court Reporting                                                                                        501-372-5115
          Case 4:82-cv-00866-DPM Document 5621-2 Filed 06/01/20 Page 4 of 9
     Springer, Joy 5/15/2020                                Little Rock School District v. Pulaski County Special School District, et al




                                                                                                                     Page 3
1
                                              I N D E X
2         EXAMINATION
               By Mr. Bates . . . . . . . . . . . . . . .                                                               5
3
4         EXAMINATION
               By Mr. Richardson. . . . . . . . . . . . .                                                          162
5
6         EXAMINATION
               By Mr. Bates . . . . . . . . . . . . . . .                                                          247
7
8                                           E X H I B I T S
9
10        Exhibit              No.   1 (Amended Notice) . . . . . . . .                                            9
          Exhibit              No.   2 (5-7-20 Email) . . . . . . . . .                                           54
11        Exhibit              No.   3 (Classroom Observation Forms). .                                           93
          Exhibit              No.   4 (Invoice and Progress Report). .                                          113
12        Exhibit              No.   5 (Educator License) . . . . . . .                                          168
          Exhibit              No.   6 (3-20-17 Email). . . . . . . . .                                          118
13        Exhibit              No.   7 (Intervenors Responses to JNPSD)                                          252
          Exhibit              No.   8 (Classroom Observation Form) . .                                          252
14        Exhibit              No.   9 (2018-'19 Proposed Plan) . . . .                                          252
          Exhibit              No.   10 (2019-'20 Proposed Plan). . . .                                          252
15        Exhibit              No.   11 (Classroom Observation Forms) .                                          252
          Exhibit              No.   12 (Educator License). . . . . . .                                          252
16
17
18
19
20
21
22
23
24
25

                                                Janess Ferguson Smith
     Bushman Court Reporting                                                                                                501-372-5115
          Case 4:82-cv-00866-DPM Document 5621-2 Filed 06/01/20 Page 5 of 9
     Springer, Joy 5/15/2020                            Little Rock School District v. Pulaski County Special School District, et al




                                                                                                                 Page 4
1                              ANSWERS AND DEPOSITION OF JOY SPRINGER, a
2         witness produced at the request of the Defendants,
3         was taken via Zoom in the above-styled and numbered
4         cause on the 15th day of May, 2020, before Janess
5         Ferguson Smith, Certified Court Reporter and Notary
6         Public in and for Saline County, Arkansas, at the
7         Offices of Bushman Court Reporting, 620 West Third,
8         Suite 302, Little Rock, Arkansas, at 10:02 a.m.
9                                  * * * * * * * * * *
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                            Janess Ferguson Smith
     Bushman Court Reporting                                                                                            501-372-5115
          Case 4:82-cv-00866-DPM Document 5621-2 Filed 06/01/20 Page 6 of 9
     Springer, Joy 5/15/2020                              Little Rock School District v. Pulaski County Special School District, et al




                                                                                                                   Page 5
1                                          JOY SPRINGER,
2         the witness hereinbefore named, having first been
3         duly cautioned and sworn or affirmed to tell the
4         truth, the whole truth and nothing but the truth,
5         testified as follows:
6                                          EXAMINATION
7         BY MR. BATES:
8         Q.              Good morning, Representative Springer.
9         A.              Good morning.
10        Q.              We've met before but, for the record, I'm Devin
11        Bates.               As you know, I'm here today on behalf of
12        Pulaski County Special School District.
13        A.              Yes.
14        Q.              I know you've given several depositions before,
15        and I know you've been to many depositions, so I'm
16        not going to belabor all of the formalities and
17        introduction points, but this one new one that's new
18        to me with Zoom is if the internet cuts out at any
19        point, and you miss something that I say, or if it
20        cuts out on my end, and I miss something you say, I
21        might just ask you to repeat something, and I'll ask
22        you to do the same if you missed what I said.                                                  Is
23        that fair?
24        A.              Yes.
25        Q.              Thank you.    Will you please state your full

                                              Janess Ferguson Smith
     Bushman Court Reporting                                                                                              501-372-5115
          Case 4:82-cv-00866-DPM Document 5621-2 Filed 06/01/20 Page 7 of 9
     Springer, Joy 5/15/2020                             Little Rock School District v. Pulaski County Special School District, et al




                                                                                                             Page 223
1         there are any to share with you.
2         Q.              Okay.    Maybe I missed it in there, and I
3         apologize by asking my question again.                                      I didn't hear
4         if you had a form that you used, like the Classroom
5         Observation Form, or something else like that.
6         A.              I did not use that form when I went.
7         Q.              Okay.    And there wasn't another form that you
8         might have used?
9         A.              I did not use a form at all when I went to the
10        school.              How I made notation of what I did are either
11        in emails or in the time records.
12                             Or, let me just say this, my, my findings
13        at schools are also reflected during the monthly
14        meetings as will, because there were discussions
15        about what I found when I went to different schools
16        during that time.
17        Q.              Okay.   I am going to ask you a little bit about
18        the Donaldson Scholars program.                            Did Charles Bolden
19        and Marva Smith work for the Donaldson Scholars
20        program for a time?
21        A.              Yes.
22        Q.              Do you recall about how long they worked there,
23        about how many years?
24        A.              I don't, I don't remember when they started.                                               I
25        think that they are still doing some things for them

                                             Janess Ferguson Smith
     Bushman Court Reporting                                                                                             501-372-5115
          Case 4:82-cv-00866-DPM Document 5621-2 Filed 06/01/20 Page 8 of 9
     Springer, Joy 5/15/2020                               Little Rock School District v. Pulaski County Special School District, et al




                                                                                                               Page 224
1         as of, as of to date.
2         Q.              Okay.   In the back of the discovery requests,
3         page six, Interrogatory Number 5, this one asks for
4         all vestiges of segregation that the Intervenors
5         allege currently exists in Jacksonville in the area
6         of academics, student achievement.                                  Are you aware of
7         any vestiges of segregation in Jacksonville North
8         Pulaski in the area of student achievement?
9                                    MR. PORTER:         Objection.                     I think it
10                             requires a legal response, Scott.                                     She's
11                             not a lawyer.
12                                   So I think that requires her to make
13                             some type of legal conclusion.                                But if she
14                             can give whatever answer, she's free to do
15                             so.   That's my objection.
16        Q.              If you don't think you're qualified to respond
17        to it, that's fine.             Ms. Springer, do you have any
18        response to that question?
19        A.              I think the, the lawyers have answered that
20        question.
21        Q.              So you, you have no response to that question?
22        A.              Based upon the lawyer instructions.
23        Q.              Okay.   So the next page, Interrogatory Number
24        6, asks about every vestige of segregation that
25        exists in JNPSD in regard to student discipline.

                                               Janess Ferguson Smith
     Bushman Court Reporting                                                                                               501-372-5115
          Case 4:82-cv-00866-DPM Document 5621-2 Filed 06/01/20 Page 9 of 9
     Springer, Joy 5/15/2020                            Little Rock School District v. Pulaski County Special School District, et al




                                                                                                            Page 255
1                                   COURT REPORTER'S CERTIFICATE
2         STATE OF ARKANSAS)
                           )ss.
3         COUNTY OF SALINE )
4                              I, JANESS FERGUSON SMITH, CCR, RPR, a
5         Notary Public in and for Saline County, Arkansas do
6         hereby certify that the facts stated by me in the
7         caption of the foregoing matter are true; and that
8         the foregoing matter was transcribed by me, to the
9         best of my ability and understanding, from my machine
10        shorthand notes taken at the time and place set out
11        in the caption hereto.
12                             In accordance with Rule 30(e) of the Rules
13        of Civil Procedure, review of the transcript was
14        requested by the deponent or a party thereto.
15                             I FURTHER CERTIFY that I am neither counsel
16        for, related to, nor employed by any of the parties
17        to the action in which this proceeding was taken;
18        and, further that I am not a relative or employee of
19        any attorney or counsel employed by the parties
20        hereto, not financially interested or otherwise, in
21        the outcome of this action.
22                  GIVEN UNDER MY HAND AND SEAL OF OFFICE on,
          this, the 15th day of May, 2020.
23
                                          _______________________________
24                                        JANESS FERGUSON SMITH, CCR, RPR
                                          Notary Public for Saline County
25                                          and Court Reporter.

                                            Janess Ferguson Smith
     Bushman Court Reporting                                                                                            501-372-5115
